               Case 1:19-mc-51081-TLL ECF No. 25, PageID.289 Filed 09/13/19 Page 1 of 7

                                                                             AUSA:          Anca Pop                                 Telephone: (989) 895-5712
AO 93 (Rev. 11/13) Search and Seizure Warrant                     Special Agent:            Bryan Butler                             Telephone: (989) 892-6525


                                           UNITED STATES DISTRICT COURT                                                                        Filed: 09/13/2019
                                                                          for the                                                             Time: 10:26:38 am
                                                                Eastern District of Michigan
                                                                                                                                               U.S. District Court

                  ln the Matter of the Search of                                 )                                                          Eastern District of MI
              (Briefly describe the property to be·searched                      )                                                                      Bay City
               or identify the person by name and address)                       )       Case No.    l:19-mc-51081-6
      7261 TERRY RD., SAGINAW, MICIIlGAN                                         )                   Judge: Ludington, Thomas L.
                                                                                 )                   Filed: 07-24-2019
                                                                                 )

                                                  SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the          Eastern             District of           Michigan
(identify the person or describe the property to be searched and give its location) :
                                                                                                     I bereby certify that the foregoing is a certified copy
Attachment A                                                                                         of the original on file in this office.
                                                                                                     Clerk, U.S. District Court
                                                                                                     Eastern District of Michigan

                                                                                                     By: s/Kristen Castaneda
                                                                                                         Deputy

        I fmd that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
Attachment B




         YOU ARE COMMANDED to execute this warrant on or before                                 August 7, 20 I 9                            _(not to 1meed 14 days)
      [Z] in the daytime 6:00 a.m. to I 0:00 p.m.              D at any time in the day or night because good cause has been established.
        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the presiding United States Magistrate Judge on duty
                                                                                                           (United States Magistrate Judge)

      D    Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
prope!!}:, will be searched or seized (check the app ropriate box)
     LJ for __ days (not to e:,:ceed 30)           D
                                                 until, the facts justifying, the later specific date of


Dateandtimeissuodc             July24,2019          llclOam                              ~~ -                         Judge 's signature            -


City and state:       Bay City, Michigan                                                Patricia T. Morris                      U. S. Magistrate Judge
                                                                                                                   Printed name and title.
Case 1:19-mc-51081-TLL ECF No. 25, PageID.290 Filed 09/13/19 Page 2 of 7




                                  ATTACHMENT A
                                Location to be searched
7261 Terry Road, Saginaw, Michigan, 48609, more fully described as a blue single
family home with a matching detached utility building. The residence is located at the
south end of a long concrete driveway which enters off of the south side of Terry Road
east of Curwood Road. To the east of the driveway entrance facing Terry Road is a small
green sign with the numbers "7261." The residence is mostly hidden from the roadway
by trees and foliage. The residence sits on a parcel of land approximately 15 acres and
contains a separate detached utility building. The residence is new construction in
comparison with all of the other homes in the neighborhood.
All building, structures and containers on the property located at 7261 Terry Rd, Saginaw,
MI, 48609. All vehicles on the property used primarily by Adam and Sarah Ball or for the
operation of Surveying Solutions, Inc. (SSI), 2SI Developments, LLC {2SI), 3SI Building
and Leasing, LLC (3SI), National Elevation Certificates, LLC (NEC) or Southfield IT
Group.




                                           28
Case 1:19-mc-51081-TLL ECF No. 25, PageID.291 Filed 09/13/19 Page 3 of 7




                                    ATTACHMENT B
 The subject location shall be searched for fruits of criminal activity and the following
 records, whether stored in paper or digital format, for Surveying Solutions, Inc., 2SI
 Developments, LLC, 3 SI Building and Leasing, LLC, National Elevation Certificates, LLC
 (NEC), Southfield IT Group (hereinafter referred to as "Companies"), Andrew
 Semenchuk, Jeffrey Bartlett, Brian Bartlett, Anthony Thelen, Adam Ball, Courtney
 Stodolak, Celena Thelen, Jessica Bartlett, Jenny Bartlett, and Sarah Ball:
    1. Records pertaining to work proposed, contracted or performed for the Michigan
       Department of Transportation, or other state or federal agencies, as a contractor or
       sub-contractor;

    2. Records pertaining to the Companies;

    3. Any personal financial records relating to the above listed individuals;

    4. Records pertaining to the schedule or location of any of the above listed individual.

    5. Locked containers or safes wherein any of the above items may be located;

   6. Records identifying the location of safety deposit boxes or storage lockers wherein
      any of the above items may be located. Keys or other instruments necessary to gain
      access to the safety deposit boxes or storage lockers.

   7. All electronic equipment, including cellular telephone, smartphones, desktop
      computers, laptop computers and tablets used principally for the operation of
      Companies or used by any of the above listed individuals;


       All of the above noted records may be stored on magnetic or electronic media
       including hard drives, diskettes, tapes, or other media in the form readable by
       computer. These records include media maintained as archive or backup copies.
       Also included in magnetic or electronic media are electronic data processing and
       storage devices, computers, and computer systems including central processing
       units, internal and peripheral storage devices such as fixed disks, external hard
       drives, floppy disks and diskettes, tape drives and tapes, optical storage devices
       such as keyboards, printers, video display monitors, optical readers, and related
       communication devices such as modems. Computer equipment, as needed, is
       defined as follows: .


                                            29
Case 1:19-mc-51081-TLL ECF No. 25, PageID.292 Filed 09/13/19 Page 4 of 7




         a. Hardware. Computer hardware consists of all equipment which can collect,
            analyze, create, display, convert, store, conceal, or transmit electronic,
            magnetic, optical, or similar computer impulses or data. Hardware includes,
            but it not limited to, any data processing devices; internal and peripheral
            storage devices; input/output devices (such as keyboards, printers,
            scanners); related communication devices (such as modems, cables, and
            connections, recording equipment, RAM or ROM units, acoustic couplers,
            automatic dialers, speed dialers); as well as any devices, mechanisms, or
            parts that can be used to restrict access to computer hardware (such as
            physical keys and locks).

        b. Software. Computer software is digital information which can be
           interpreted by a computer and any of its related components to direct the
           way they work. Software is stored in electronic, magnetic, optical, or other
           digital form. It commonly includes programs to run operating systems,
           applications, utilities, compilers, interpreters, and communication devices.

        c. Documentation. Computer related documentation consists of written,
           recorded, printed, or electronically stored material which explains or
           illustrates how to configure hardware, software, or related items.

        d. Handwritten or printed notes regarding passwords, finding the file or
           directory names of important data, operating the hardware or software,
           identifying the suspect's electronic or telephone connections with co-
           conspirators and victims, or finding login names or accounts.


     For any computer or storage medium whose seizure is otherwise authorized by this
     warrant, and any computer or storage medium that contains or in which is stored
     records or information that is otherwise called for by this warrant (hereinafter,
     "COMPUTER"):


        a. evidence of who used, owned, or controlled the COMPUTER at the time
           the things described in this warrant were created, edited, or deleted, such as
           logs, registry entries, configuration files, saved usemames and passwords,
           documents, browsing history, user profiles, email, email contacts, "chat,"
           instant messaging logs, photographs, and correspondence;

        b. evidence of software that would allow others to control the COMPUTER,
           such as viruses, Trojap. horses, and other forms of malicious software, as
           well as evidence of the presence or absence of security software designed to
           detect malicious software;
                                          30
Case 1:19-mc-51081-TLL ECF No. 25, PageID.293 Filed 09/13/19 Page 5 of 7




        c. evidence of the lack of such malicious software;

        d. evidence indicating how and when the computer was accessed or used to
           determine the chronological context of computer access, use, and events
           relating to crime under investigation and to the computer user;

        e. evidence indicating the computer user's state of mind as it relates to the
           crime under investigation;

        f. evidence of the attachment to the COMPUTER of other storage devices or
           similar containers for electronic evidence;

        g. evidence of counter-forensic programs (and associated data) that are
           designed to eliminate data from the COMPUTER;

        h. evidence of the times the COMPUTER was used;

        1.   passwords, encryption keys, and other access devices that may be necessary
             to access the COMPUTER;

       J. documentation and manuals that may be necessary to access the
          COMPUTER or to conduct a forensic examination of the COMPUTER;

       k. records of or information about Internet Protocol addresses used by the
          COMPUTER;

       I. records of or information about the COMPUTER'S Internet activity,
          including firewall logs, caches, browser history and cookies, "bookmarked"
          or "favorite" web pages, search terms that the user entered into any Internet
          search engine, and records of user-typed web addresses;

       m. contextual information necessary to understand the evidence described in
          this attachment.


    As used above, the terms "records" and "information" includes all forms of
    creation or storage, including any form of computer or electronic storage (such as
    hard disks or other media that can store data); any handmade form (such as
    writing); any mechanical form (such as printing or typing); and any photographic



                                         31
Case 1:19-mc-51081-TLL ECF No. 25, PageID.294 Filed 09/13/19 Page 6 of 7




      form (such as microfilm, microfiche, prints, slides, negatives, videotapes, motion
      pictures, or photocopies).




                                          32
           Case 1:19-mc-51081-TLL ECF No. 25, PageID.295 Filed 09/13/19 Page 7 of 7



 AO 93 (Rev. 11 / 13) Search and Seizure Warrant (Page 2)


                                                                             Return

                                                                                      ICAodpy"o:
 Case No. :
                                        I
                                             d ·      t    t d
                                         ~;J~}~;;arra9,7fc~ : ~'                            v-111       eti/J 1
                                                                                                    warri;;~ a '/
                                                                                                                d inventory left with:

 Inventory made in the presence o'f:               '
 Mo..yn         ~      \\
Inventory of the property taken and name ofanv person(s) seized:

 Lehi! vO    vcJ i-1h>.~f' eoJ s/t.J f<<g -WAIS-A)[) lf!'J
                ~H\k,

 &Y\~ ktuY\\s Reo./ Fslak /6.oers
                            II -
                                   llusf lh:u rne.fl·ls         I

TMes.\me l'\.\) l<e.. +1-re. m,_.,,.(.                 l\ccO\A l'\.\- S
H""-J'\d~\ Reccrds.
F(nc.\nc,~f/{ecorc/s . lcccuri/:f   I

 Tos),,J" fr!cf S}J/ 9/J/7IPtOS"Q,
v~\\ Tnsp1'i'oV\ ~~·\.op .$/JV TW- 0/~'6S9- /19& I - I gc - ao17
iJesk ~'Tl ')) ~ ~\                     Et, ter""'1          lhrcl 1lr, W:.           .1/II Ve A2A 9 //J/S3 'f /l:,.,,e1(cJ
~r..t- fuu.me.Y'-~S




                                                                          Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.




                                                                          M~-k..~~\l L,       .K1nq 1- .$_D~,c-)
                                                                                                   Prin)Jd naJ and 111/e
                                                                                                                           Ai,e.cl,
                                                                                                                           1

                                                                                                                           1J
                                                                                                                                      FEJ:_
